In a support proceeding pursuant to Family Court Act article 4, the husband appeals from an order of the Family Court, Nassau County (Brennan, J.), dated September 11, 2002, which denied his objections to an order of the same court (Cahn, H.E.), dated May 15, 2002, which, after a hearing, inter alia, directed the entry of a judgment against him for child and spousal support arrears in the sum of $50,473.03.
Ordered that the order is affirmed, with costs.
Family Court Act § 439 (e) provides that an aggrieved party may submit to a Family Court judge specific written objections to the final order of the support magistrate (formerly hearing examiner) within 35 days after the mailing of the order to such party. Since the husband did not timely submit written objections to the hearing examiner’s final order of support, the Family Court properly refused to consider the objections on this ground (see Matter of Mayeri v Mayeri, 279 AD2d 473 [2001]; Matter of Rinaldi v Rinaldi, 239 AD2d 506 [1997]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.